            Case 1:19-cv-08015-LJL Document 40 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  7/29/2020
                                                                       :
ROBERT SHERMAN,                                                        :
                                                                       :
                                                                       :
                                    Plaintiff,                         :   19-cv-8015 (LJL)
                  -v-                                                  :
                                                                       :     ORDER
FIVESKY, LLC, FIVESKY TECHNOLOGY                                       :
SERVICES, LLC, and REZA POURKHOMAMI,                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff filed a motion to quash Defendants’ subpoena to Plaintiff’s current employer on

July 21, 2020. Dkt. No. 36. Defendants opposed this motion on July 23, 2020. Dkt. No. 38. On

July 28, 2020, Defendants served the subpoena on Plaintiff’s current employer, and the same

day, Plaintiff filed a second motion to quash the subpoena in which it also requested a

conference with this Court and sought sanctions against Defendants. Dkt. No. 39.

        It is hereby ORDERED that Defendants shall submit a response to Plaintiff’s second

motion to quash by July 30, 2020 in accordance with his Court’s Individual Practices in Civil

Cases. It is FURTHER ORDERED that compliance with the subpoena is STAYED pending a

decision on the motion to quash. The Court DENIES the request for sanctions.

        The Clerk of Court is respectfully directed to close Dkt. No. 36, which is DENIED both

as moot and as in violation of Rules 1(A)-(B) and 4(B) of this Court’s Individual Practices in

Civil Cases.


        SO ORDERED.

Dated: July 29, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
